                         Case 20-17250        Doc 16    Filed 08/06/20     Page 1 of 2

                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF MARYLAND
                                       at Greenbelt
                                In re:    Case No.: 20−17250 − LSS     Chapter: 11

Matchbox Food Group, LLC
Debtor

                                                   NOTICE

PLEASE TAKE NOTICE that an EMERGENCY hearing will be held

on 8/10/20 at 09:00 AM
by zoom video conference
(for hearing access information see www.mdb.uscourts.gov/hearings or call 410−962−2688)

to consider and act upon the following:

4 − Motion for Joint Administration of Cases 20−17250, 20−17247, 20−17252, 20−17266, 20−17254, 20−17255,
20−17257, 20−17262, 20−17263, 20−17260 under Case 20−17250 Filed by Matchbox Food Group, LLC.
(Attachments: # 1 Proposed Order) (Nesse, Janet) Modified on 8/4/2020 (Devine, Ellen).


8 − Application to Employ Janet M. Nesse, Esq. and McNamee, Hosea, Jernigan, Kim, Greenan & Lynch, P.A. as
Debtors' Counsel and Verified Statement of Proposed Party Filed by Matchbox Food Group, LLC. (Attachments: # 1
Verified Statement # 2 Proposed Order) (Nesse, Janet)


10 − Emergency Motion for an Order Authorizing Debtors to Continue Using Their Existing Cash Management
Systems, Bank Accounts and Business Forms and Banks to honor Certain Transfers and Charge Certain Fees and
Other Amounts Filed by Matchbox Food Group, LLC. (Attachments: # 1 Proposed Order) (Nesse, Janet) Modified on
8/6/2020 (Devine, Ellen).


12 − Emergency Motion for Entry of Interim Order Authorizing the Use of Eaglebank's Cash Collateral, Granting
Adequate Protection Pursuant to 11 U.S.C. §§ 361 and 363 and Scheduling a Final Hearing Filed by Matchbox Food
Group, LLC. (Attachments: # 1 Exhibit A Note # 2 Exhibit B Security Agreement # 3 Exhibit C 14 and 60 Day
Budgets # 4 Proposed Order) (Nesse, Janet) Modified on 8/6/2020 (Devine, Ellen).


13 − Amended Motion to Pay Certain Pre−Petition Wages, Salaries and/or Other Compensation Filed by Matchbox
Food Group, LLC (related document(s)9 Motion to Pay Pre−Petition Wages filed by Debtor Matchbox Food Group,
LLC). (Attachments: # 1 Exhibit A and B # 2 Proposed Order) (Nesse, Janet) Modified on 8/6/2020 (Devine, Ellen).




NOTICE TO MOVING PARTY

A service list or certificate of service regarding parties noticed by the court may be obtained through CM/ECF
or PACER. If you believe that a party entitled to notice is not listed, please provide notice to that party
forthwith and file an appropriate certification with the Clerk's office.



Dated: 8/6/20
                                                         Mark A. Neal, Clerk of Court
                                                         by Courtroom Deputy, Gloria Bellman
                                                         301−344−8031
                            Case 20-17250   Doc 16   Filed 08/06/20   Page 2 of 2



Form ntchrgmdb (rev. 06/08/2020)
